Case 19-17117-amc         Doc 774    Filed 05/01/21 Entered 05/01/21 13:25:57        Desc Main
                                    Document     Page 1 of 15



                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 In re:
                                                       Involuntary Chapter 11
 Vascular Access Centers, L.P.,
                                                       Case No. 19-17117 (AMC)

                Debtor.


                                            ORDER

          AND NOW, this _____ day of _____, 2021, in consideration of Vascular Access

 Centers, LLC’s and James F. McGuckin, M.D.’s Motion for the Court to Consider the

 Deposition of John E. Royer and Related Evidence on Remand from the District Court, and all

 papers in support thereof and in opposition thereto, it is hereby ORDERED that the Motion is

 GRANTED and the Court’s February 7, 2020 Order appointing a trustee and accompanying

 Memorandum decision are VACATED.



                                                           _________________________
                                                                                   J.
Case 19-17117-amc         Doc 774    Filed 05/01/21 Entered 05/01/21 13:25:57              Desc Main
                                    Document     Page 2 of 15



                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:
                                                           Involuntary Chapter 11
 Vascular Access Centers, L.P.,
                                                           Case No. 19-17117 (AMC)

                Debtor.


    VASCULAR ACCESS CENTERS, LLC’S AND JAMES F. MCGUCKIN, M.D.’S
 MOTION FOR THE COURT TO CONSIDER THE DEPOSITION OF JOHN E. ROYER,
 ESQUIRE AND RELATED EVIDENCE ON REMAND FROM THE DISTRICT COURT

          Vascular Access Centers, LLC (“VAC LLC”) and James F. McGuckin, M.D. (“Dr.

 McGuckin”), by their undersigned counsel, respectfully request that this Honorable Court vacate

 its February 7, 2020 Order appointing a trustee and accompanying Memorandum decision in

 light of recent Deposition Testimony of John E. Royer and Related Evidence that it was ordered

 to consider on remand from the District Court. As grounds for this Motion, VAC LLC and Dr.

 McGuckin aver as follows:

                                            Introduction

          1.    New evidence refuting the conclusions underlying this Court’s February 7, 2020

 Order appointing a trustee only recently came into existence, and upon taking account of such

 evidence, as under the District Court’s remand order, this Court should vacate its February 7,

 2020 Order and accompanying Memorandum decision. While an appeal of this Court’s

 February 7 Order was pending, a deposition was taken in a related action (“Deposition,”

 encompassing both the transcript and its exhibits) that resulted in surprising, highly pertinent

 testimony. VAC LLC and Dr. McGuckin moved the District Court to supplement the appellate

 record, and the District Court, by its Amended Order and Memorandum of April 15, 2021 (filed
Case 19-17117-amc         Doc 774    Filed 05/01/21 Entered 05/01/21 13:25:57                Desc Main
                                    Document     Page 3 of 15



 under seal and attached hereto as Exhibit “A”), remanded the appeal to this Court with a mandate

 for it to consider the Deposition. See Ex. A, District Court Memo. at 6 (“For the foregoing

 reasons, the Court denies Appellants’ Motion for Leave to Supplement the Record, dismisses the

 appeal, and remands the case to the Bankruptcy Court to reconsider its order appointing a trustee

 in light of the testimony of Mr. Royer.”)

        2.      The Deposition refutes the assumption that Dr. McGuckin breached duties owed

 the Debtor, Vascular Access Centers, L.P. (“VAC”), by operating competitive vascular access

 centers, and, in turn, this Court’s conclusion that the Derivative Litigation is the most valuable

 asset of the Estate. It also undermines the credibility of William Whitfield Gardner, the party

 whose Motion this Court granted by its February 7, 2020 Order and whom the Court improperly

 assumed to be more credible than Dr. McGuckin, despite Gardner never testifying.

        3.      Remarkably, in the Deposition, an attorney recants an affidavit (“Affidavit”),

 admits that the Affidavit was untruthful, and admits that he and the attorneys representing

 Gardner here engaged in a ploy to avoid the affiant-attorney being cross-examined on the

 perjured Affidavit at a trial court hearing in the Derivative Litigation.

        4.      The deponent was a transactional attorney who, at the time, represented both

 VAC and Dr. McGuckin. His Affidavit was filed in the Derivative Litigation on behalf of

 Gardner.

        5.      As a result of the Deposition, it now comes to light that the Affidavit was

 concocted by the affiant, John E. Royer, Jr., Esquire, and Gardner in the Derivative Litigation

 in a scheme that, at worst, amounts to obstruction of justice, and, at best, violates ethical rules,

 such as Rule of Professional Conduct 3.3 (“Candor Toward the Tribunal”).




                                                       3
Case 19-17117-amc        Doc 774    Filed 05/01/21 Entered 05/01/21 13:25:57             Desc Main
                                   Document     Page 4 of 15



         6.     In the Deposition, Royer recants ¶ 15 of the Affidavit in which Royer stated that §

 6.7 of the VAC Partnership Agreement, for which he was the author, does not allow Dr.

 McGuckin to operate vascular access centers that compete with VAC’s centers. In the

 Deposition, recanting ¶ 15, Royer now testifies that § 6.7 permits Dr. McGuckin to operate

 competitive centers. The Affidavit was drafted by Gardner’s lawyers here. The Affidavit’s

 Paragraph 15, now admittedly false, was intended to support Gardner’s and VAC’s key argument

 in the Derivative Litigation and refute Dr. McGuckin’s key argument.

         7.     The interpretation of § 6.7 that Royer now adopts is the interpretation Dr.

 McGuckin argued for on summary judgment in the Derivative Litigation and continues to

 advance in the Derivative Litigation. It is also the interpretation that Dr. McGuckin advanced in

 opposition to Gardner’s Motion to Appoint a Trustee.

         8.     Thus, this Deposition testimony undermines this Court’s conclusion that Dr.

 McGuckin breached duties owed VAC by competing and that the Derivative Litigation is the

 Estate’s most valuable asset. It also casts doubt on this Court’s assumptions about Gardner’s

 credibility.

         9.     In addition to recanting ¶ 15, Royer recants ¶ ¶ 8 and 26 of the Affidavit, which

 stated that Royer did not recall Dr. McGuckin wanting to preserve his ability to compete with

 VAC when he engaged Royer for purposes of revising VAC’s original partnership agreement.

 Royer’s revised draft ultimately became the contested Partnership Agreement. Now, in the

 Deposition, Royer admits that Dr. McGuckin forwarded him a then operative partnership

 agreement as a model, that the model explicitly allowed Dr. McGuckin to compete, and that its

 terms (other than tax related items) were to be preserved in Royer’s revised draft. This, too,




                                                     4
Case 19-17117-amc         Doc 774    Filed 05/01/21 Entered 05/01/21 13:25:57               Desc Main
                                    Document     Page 5 of 15



 supports Dr. McGuckin’s argument in the Derivative Litigation and undermines this Court’s

 conclusions about the Derivative Litigation.

        10.     Perhaps even more surprisingly, the deposition reveals what amounts to a

 conspiracy between Royer and Gardner in the Derivative Litigation to shield Royer from cross

 examination at a trial court hearing in the Derivative Litigation.

        11.     They did so by revising the Affidavit so that it misrepresented Royer’s availability

 to appear at the hearing. Knowing that the hearing was scheduled for August 13 and 15, 2018,

 Gardner’s attorney removed from the Affidavit the disclosure that Royer would be returning

 from his prepaid vacation on August 14. The Deposition reveals that Coe’s deletion of that

 disclosure, which Royer ultimately approved, was made with the specific intent of creating the

 misleading impression that Royer would be unavailable for the entire hearing, including the

 scheduled second day.

        12.     Their specific intent, admitted in the Deposition, was to create the impression

 that, due to Royer’s vacation, the untruthful Affidavit would have to suffice. The Deposition

 expressly indicates that their intent in deliberately suppressing Royer’s actual vacation schedule

 was to prevent Dr. McGuckin’s attorneys from cross-examining Royer on the Affidavit —

 including cross-examination on the key, admittedly false, statements of ¶ ¶ 15, 8, and 26.

        13.     The ethically questionable evasion of cross-examination on an untruthful

 affidavit, apart from ramifications it may have in other contexts, is relevant to the credibility of

 Gardner, which this Court found outweighed Dr. McGuckin’s credibility, and whose unproven,

 contested averments in the Derivative Litigation the Court accepted without testimony. The




                                                       5
Case 19-17117-amc           Doc 774      Filed 05/01/21 Entered 05/01/21 13:25:57                    Desc Main
                                        Document     Page 6 of 15



 scheme of evasion concerns the very same issues the Court accepted without question or

 qualification in entering its February 7, 2020 Order appointing a trustee. 1

                                            Factual Background

 VAC and Gardner’s Motion.

         14.      VAC’s and Gardner’s Motion to Dismiss the Chapter 11 Case or Alternatively

 Appoint a Receiver (”Motion”) was based largely on the idea that Dr. McGuckin’s operation of

 competitive vascular access centers was not permitted by the Partnership Agreement and was

 therefore unlawful, that the Derivative Litigation alleging that Dr. McGuckin was unlawfully

 competing was the largest asset of the Estate, and that the Involuntary Petition was filed as a

 means for Dr. McGuckin to avoid the consequences of the Derivative Litigation. These

 propositions are completely undermined by the Deposition.

         15.      For example, the Motion alleges that the Partnership Agreement bars Dr.

 McGuckin from competing. See Motion at ¶ ¶ 9 –10, 13-15, attached hereto as Exhibit “C.”

         16.      It observes that Dr. McGuckin’s Motion for Summary Judgment in the Derivative

 Litigation was based on the argument that § 6.7 of the Partnership Agreement, like the

 predecessor agreement, expressly permitted Dr. McGuckin to operate independent, competitive

 centers. See Motion at ¶ 22. (While summary judgment was denied, Dr. McGuckin’s right to

 compete remained, and remains, a live issue. Subsequent to the summary judgment ruling,

 attorneys for VAC and Gardner drafted the Affidavit for Royer in which they had Royer, the

 Partnership Agreement’s author, misrepresent § 6.7’s significance in actually allowing Dr.

 McGuckin to compete.) The lawfulness of Dr. McGuckin’s competitive centers would have

 been, and will be, dispositive of the thrust of the Derivative Litigation; the Derivative


         1
                   A demonstrative Exhibit, highlighting the relevant documentary evidence and juxtaposing same
 with testimony from the Royer deposition is attached as Exhibit “B.”


                                                             6
Case 19-17117-amc         Doc 774    Filed 05/01/21 Entered 05/01/21 13:25:57               Desc Main
                                    Document     Page 7 of 15



 Litigation’s primary, if not exclusive, value to the Derivative Plaintiffs, and hence to the Estate,

 lies in its claim that Dr. McGuckin’s operation of competitive centers was unlawful and VAC is

 entitled to all of the profits from those unlawful competitive centers, which, in turn, is undercut

 by the Deposition. See Derivative Litigation Amended Complaint, indicating that primary

 alleged wrongful conduct giving rise to damage claims is competition, attached hereto as Exhibit

 “D.”

        17.     Gardner’s Motion repeats that the Derivative Litigation is the largest asset of the

 Estate and that a trustee should therefore be appointed if the Bankruptcy isn’t dismissed. See

 Motion at ¶ ¶ 2, 16 (heading), 63, 93.

        18.     The Motion alleges that Dr. McGuckin’s motive behind initiating the Bankruptcy

 was to insulate himself from liability in the Derivative Litigation, when, in fact, the Partnership

 Agreement itself, as Deposition now substantiates, insulates him from the Derivative Litigation’s

 central claim that it was unlawful to operate competitive centers. 2 See Motion at ¶ ¶ 1, 63, 73,

 94. (Of course, the Involuntary Petition doesn’t insulate Dr. McGuckin, in any event, since it

 doesn’t cause the dismissal of the Derivative Litigation.)

        19.     The Motion links the assertion that the Derivative Litigation is the Estate’s largest

 asset and that Dr. McGuckin’s motive behind the involuntary petition was corrupt in an

 emboldened sentence — a sentence that, in reality, begs the question: “Because the involuntary



        2
                 Not only does the Amended Complaint make it clear that the central claim of the
 Derivative Litigation is the alleged unlawfulness of Dr. McGuckin’s competitive centers, but the
 Motion also admits as much. Or at the very least, it admits that Dr. McGuckin considered
 competition to be the central focus of the Derivative Litigation, and it is Dr. McGuckin’s view of
 the Derivative Litigation that goes to the argument that his motive in filing the Involuntary
 Petition was to derail the Derivative Litigation. See Motion at ¶ 22 (stating that
 Dr. McGuckin’s “principal” argument for summary judgment in the Derivative Litigation was
 that the Partnership Agreement permitted him to operate competing centers and that in denying
 summary judgment the court rejected his principal argument.)

                                                       7
Case 19-17117-amc         Doc 774    Filed 05/01/21 Entered 05/01/21 13:25:57                Desc Main
                                    Document     Page 8 of 15



 filing threatens the viability of the alleged Debtor’s largest asset (the Derivative Litigation)

 and increases its liabilities by nearly $15 million, it could only have been motivated by ill will,

 malice, or some other improper purpose.” Motion at ¶ 68.

 The Bankruptcy Court Opinion.

        20.     The Bankruptcy Court Opinion (“Opinion”) mirrors the assertions in the Motion

 that the Deposition now casts in doubt. The Opinion is attached hereto as Exhibit “E.”

        21.     It repeats that Dr. McGuckin unlawfully opened competing centers without

 offering the opportunity to VAC. See Opinion at 4 (“For instance, in 2011 and 2012, McGuckin

 began opening and operating his own dialysis access centers which competed directly with

 VAC’s subsidiaries.”); at 5 (“… McGuckin open his own competing center in Philadelphia

 through an entity owned solely by him … without presenting the opportunity to the limited

 partner.”); at 6 (“… McGuckin opened a new competing center in King of Prussia, Pennsylvania

 in 2016 without presenting the opportunity to the limited partners.”); at 43 (finding that Dr.

 McGuckin engaged in self-dealing.)

        22.     It also repeats the Motion’s idea that Dr. McGuckin filed the Involuntary Petition

 to evade liability in the Derivative Litigation, although, in fact, the principal claim in the

 Derivative Litigation is weak, as the Deposition confirms. See Opinion at 28 (Citing Gardner’s

 argument that the Involuntary Petition was orchestrated and that it was filed to obtain an

 advantage in the Derivative Litigation); at 36 (Explicitly finding that the Involuntary Petition

 was orchestrated to obtain a tactical advantage in the Derivative Litigation, including staying it.);

 at 37 (finding that “the involuntary filing was used by McGuckin to obtain a disproportionate

 advantage for himself, and a tactical advantage in the Derivative Litigation...”); at 39 (finding

 that Dr. McGuckin orchestrated the bankruptcy to stop the Derivative Litigation.)




                                                        8
Case 19-17117-amc             Doc 774      Filed 05/01/21 Entered 05/01/21 13:25:57                       Desc Main
                                          Document     Page 9 of 15



          23.      The Opinion also relies on a finding that the Derivative Litigation is one of the

 Debtor’s largest assets. See Opinion at 38; 40 (appears to be “significant” asset).

 The Deposition

          24.      The Deposition was taken on March 25, 2021 in a related legal malpractice action

 brought by Dr. McGuckin against Royer, the draftsman of the Partnership Agreement, pending in

 the Philadelphia Court of Common Pleas. See transcript attached hereto as Exhibit “F.” 3 The

 malpractice action in which the Deposition was taken is closely related to the Bankruptcy

 because it concerns the key provision of the Partnership Agreement that is central to the

 Derivative Litigation, which this Court deemed the Estate’s largest asset.

          25.      The Affidavit that was the subject of deposition questioning was filed by Gardner

 in the Derivative Litigation in connection with a pretrial motion intended to remove McGuckin

 from control of VAC and appoint a trustee.

          26.      Paragraph 15 of Royer’s Affidavit states that § 6.7 of the Partnership Agreement,

 which Dr. McGuckin relied on to authorize his owning competing centers, permits a partner to

 own other businesses only if they do not compete with VAC. It states, in part, “The ‘Other

 Interests of Partners” provision of the VAC limited partnership agreements is intended to permit

          3
                    Because the Royer Deposition has been designated “confidential” in its entirety by Royer in the
 legal malpractice matter, Dr. McGuckin is filing a Motion for Leave to file this Motion, which extensively cites to
 and quotes from the Deposition, under seal. That is not to say that Dr. McGuckin agrees that the entirety of the
 Deposition should be “confidential.” There is no basis to designate every page of the deposition “confidential,”
 particularly the deposition pages where Attorney Royer testifies: (a) that the VAC Partnership Agreement actually
 permits Dr. McGuckin to own competitive medical centers, (b) that Royer’s Affidavit – already a publicly filed
 document with the state court – was false, and (c) that there was a scheme concocted with Gardner to misrepresent
 facts to Dr. McGuckin and the Court in order to evade Royer’s cross-examination on his false Affidavit. It is
 believed that Attorney Royer seeks to prevent the specifics of such damaging testimony from the public’s view,
 which, of course, is not a legitimate basis to maintain a seal on a court filed document. Certainly, Dr. McGuckin has
 no desire to be complicit in such an endeavor. Nevertheless, because the confidentiality issue has not yet been
 addressed by the state court – Royer has recently filed a motion with the state court in the legal malpractice case to
 resolve the issue – Dr. McGuckin is submitting the entirety of this Motion, which extensively cites to and quotes
 testimony from the Deposition “under seal” so as to comply with the state court Protective Order. Separately, the
 Trustee appointed for VAC LP has also designated the Deposition “confidential” to the extent there are unresolved
 issues of privilege that haven’t been waived. There are no such unresolved issues.



                                                               9
Case 19-17117-amc        Doc 774 Filed 05/01/21 Entered 05/01/21 13:25:57                  Desc Main
                                Document    Page 10 of 15



 VAC’s partners to own interests in other businesses outside of the limited partnership as long as

 those businesses do not compete with the limited partnership.” See Affidavit, attached hereto as

 Exhibit “G.”

          27.   At his deposition, however, Royer testified that § 6.7 means something entirely

 different, that § 6.7 supports Dr. McGuckin’s interpretation and allows for partners to operate

 competitive centers. He testified: “… it allows for partners to own any other interests in any

 other business. So it’s broad, it provides a broad right and it doesn’t specifically preclude any

 partners from having a business that competes with a limited partnership.” Deposition at 51, ln.

 11-17.

          28.   He testified that someone could argue that it allows for ownership interests in

 other businesses “including competitive businesses ….” Id. at 52, ln. 14-21.

          29.   Again, he testified, “I would say that, that the Other Interests of Partners provision

 could allow VAC partners to own interest in other businesses that do compete.” Id. at 55, ln.

 20-22.

          30.   Royer again recanted ¶ 15 when he testified that, when he drafted § 6.7, “… the

 intention in my mind … was not to say that VAC partners were only allowed to own interests in

 other businesses so long as those businesses do not compete.” Id. at 55 ln. 24 – 56, ln. 3. In

 reference to § 6.7, he testified, “If businesses do compete, it may be okay under the VAC

 partnership agreement; it does provide for that allowance.” Id. at 56., ln. 8-11.

          31.   He testified that “competing alone may be okay.” Id., ln, 18.

          32.   He testified again, in contradiction to the Affidavit, “… the provision, the

 agreement certainly doesn’t disallow partners from owning interest in competitive businesses




                                                     10
Case 19-17117-amc        Doc 774 Filed 05/01/21 Entered 05/01/21 13:25:57                  Desc Main
                                Document    Page 11 of 15



 and expressly they may own interests in any number or any nature of businesses, of any nature

 whatsoever, so it certainly may be competitive businesses.” Id. at 58, ln. 21 – 59, ln. 3.

        33.     He agreed that “that provision could potentially allow VAC’s partners to own

 interest in other businesses that were competitive with the limited partnership.” Id., ln. 18-22.

        34.     This abundant testimony directly contradicts the Affidavit’s unambiguous

 statement that the provision “… is intended to permit VAC’s partners to own interests in other

 businesses outside of the limited partnership as long as those businesses do not compete with the

 limited partnership.”

        35.     In ¶ 8 of the Affidavit, Royer stated that, at the time he drafted the Limited

 Partnership Agreement, he did not recall discussions with Dr. McGuckin regarding Dr.

 McGuckin’s wanting to preserve an ability to compete with VAC. In ¶ 26 of the Affidavit,

 Royer stated again that he did not recall Dr. McGuckin telling him he wanted to preserve the

 right to compete at the time he drafted the Limited Partnership Agreement. He further stated

 that, had he been so informed, he would have explicitly preserved Dr. McGuckin’s ability to

 compete in the Partnership Agreement.

        36.     However, Dr. McGuckin forwarded to Royer’s associate, who, in turn, forwarded

 to Royer an earlier partnership agreement drafted by attorney Harris Savin, Esquire, which was

 intended to serve as model for the rights and obligations between partners and the partnership in

 any revised partnership agreement drafted by Royer. Royer admitted he received this document

 at the beginning of his engagement. See Deposition at 86, ln. 4-8. He agreed that that agreement

 contained a provision that acknowledges the right of any partner, including the general partner,

 to engage in “competitive” businesses. Id. at 86, ln. 16 – 86 ln. 3. See also Deposition Exhibits

 6 and 7 and § 5.3 of Exhibit 7 (the “Other Business Activities” provision of the predecessor




                                                     11
Case 19-17117-amc         Doc 774 Filed 05/01/21 Entered 05/01/21 13:25:57                  Desc Main
                                 Document    Page 12 of 15



 agreement before the name was changed to VAC, which provides that partners can engage in

 “any other business activities, whether or not competitive with the business of the

 Partnership….”) The Deposition Exhibits are attached hereto as Exhibit “H.”

        37.     Thus, ¶ ¶ 8 and 26 were proven to be false and untruthful, in turn, casting doubt

 on this Court’s conclusions about Dr. McGuckin’s right to compete and about the merits and

 value of the Derivative Litigation.

        38.     Finally, Royer’s and Gardner’s counsel’s scheme to evade cross examination on

 the false Affidavit by misrepresenting Royer’s availability to testify at a hearing undermines

 Gardner’s credibility, which this Court took for granted despite Gardner never testifying.

        39.     The hearing before the trial court was scheduled for August 13 and August 15,

 2018. See Deposition at 22, ln 7-9; Deposition at 30, ln. 9-16; Deposition Exhibit 3 at Bates #

 Royer 29111.

        40.      Gardner’s attorney had forwarded a draft of the Affidavit to Royer before Royer

 left for vacation, on July 31, 2018, and left the vacation dates blank for Royer to fill in. The draft

 indicated that Royer would be unavailable for the hearing because he would be on vacation on

 the hearing dates of August 13 and 15. Deposition Exhibit 3 at Bates # 29400 at ¶ 2; Deposition

 at 30, ln. 9-13; Deposition at 29, ln. 2-10.

        41.     Royer returned the draft indicating that he would be returning from vacation on

 August 14, 2018. See Deposition Exhibit 3 at Bates # Royer 2911; Deposition at 37, ln. 10-18;

 Deposition at 38, ln. 6-10.

        42.     Royer and Gardner’s attorney continued to correspond and make revisions to the

 Affidavit while Royer was on his vacation. On August 8, 2018, Gardner’s attorney forwarded

 Royer a revised version of the Affidavit that deleted any reference to Royer returning on August




                                                      12
Case 19-17117-amc         Doc 774 Filed 05/01/21 Entered 05/01/21 13:25:57                 Desc Main
                                 Document    Page 13 of 15



 14, 2018 and any reference to the scheduled hearing date of August 15, 2018. See Deposition

 Exhibit 3 at Bates # 29400 at ¶ 2; Deposition Exhibit 3 at Bates # 28410; Deposition Exhibit 3 at

 Bates # Royer 29111; Deposition at 37, ln. 5-18.

        43.     Gardner’s attorney was explicit in the scheme to misrepresent Royer’s availability

 to testify in person at the hearing and thereby evade cross-examination on a critically untruthful

 affidavit. As he stated in his cover email to Royer of August 8, 2018: “A revised draft

 incorporating your edits and a redline from the version I sent you before vacation is attached.

 The only change I didn’t make from your edits was including the statement that you return to PA

 on the night of August 14, 2018. If you disclose that, the Judge or Bochetto [Dr. McGuckin’s

 attorney] may make you appear on the 15th. If you want to disclose it, I’m ok with it.”

 Deposition Exhibit 3 at Bates # Royer 29111; Deposition at 37, ln. 5-18.

        44.     Gardner’s attorney acknowledged the disclosure of Royer’s return as a possibility

 only because he knew the revised affidavit was deceitful both to the court in the Derivative

 Litigation and to opposing counsel.

        45.     Royer signed the Affidavit with the revision from Gardner’s attorney. He didn’t

 independently make his availability known to the court or Dr. McGuckin’s counsel. See

 Deposition at 38, ln. 23 – 40, ln. 1.

        46.     What’s amazing is not that Gardner and his lawyer would be “ok,” as he said,

 with Royer disclosing the truth — that Royer would be returning on the 14th and thus available to

 testify at the hearing — but that Gardner’s lawyer and Royer were ok with a misrepresentation

 that Gardner’s lawyer explicitly acknowledged had a bad faith motive.

                                            Conclusion




                                                     13
Case 19-17117-amc        Doc 774 Filed 05/01/21 Entered 05/01/21 13:25:57               Desc Main
                                Document    Page 14 of 15



        47.     The Deposition completely undermines the Court’s conclusions that the

 Derivative Litigation is the Estate’s most valuable asset and that Dr. McGuckin’s motive in filing

 the Involuntary Petition was somehow to avoid he consequences of the Derivative Litigation. It

 also casts serious doubt on the credibility of Gardner, the proponent of the Motion to Appoint a

 Trustee, whose credibility the Court took for granted, and found to outweigh Dr. McGuckn’s,

 despite Gardner never testifying or even appearing in Court.

        WHEREFORE, upon reconsideration of the Court’s February 7, 2020 Order in light of

 the Deposition, the Court should vacate that Order and the accompanying Memorandum

 decision.

                                              Respectfully submitted,

                                              BOCHETTO & LENTZ, P.C.

                                              /s/ David P. Heim
                                      By:     _________________________
                                              George Bochetto, Esquire
                                              David P. Heim, Esquire

                                              Attorneys for VAC LLC and Dr. McGuckin
    Dated: May 1, 2021




                                                    14
Case 19-17117-amc       Doc 774 Filed 05/01/21 Entered 05/01/21 13:25:57                 Desc Main
                               Document    Page 15 of 15



                                    CERTIFICATE OF SERVICE

        I, David P. Heim, Esquire, hereby certify that the foregoing Motion for the Court to

 Consider the Deposition of John E. Royer, Esquire and Related Evidence on Remand from the

 District Court has been served on counsel of record in this matter by way of the Court’s ECF

 system.



                                                            BOCHETTO & LENTZ, P.C.


 Dated: May 1, 2021                                  By:    /s/ David P. Heim, Esquire
                                                            David P. Heim, Esquire
